 In the Matter ofSILVER ENGINEERINGWORKS, INC.andUNITED STEEL-WORKERS OFAMERICA, LOCAL UNION 3119, C. I. O.Case No. 17-R-744.-Decided January 5,1944Mr. James A. Woods,of Denver, Colo., for the Company.Mr. John C. Monarch,of Denver, Colo., for the U. S. A.Mr. W. B. Jordan,of Denver, Colo.; for the I. A. M.Mr. C. L. Murphy,of Denver, Colo., for the Boiler Makers.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,"herein called the U. S. A., alleging that a question affecting commercehad arisen concerning the representation of employees of Silver Engi-neering Works, Inc., Denver, Colorado, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John A. Weiss, Trial Examiner. Said hear-ing was held at Denver, Colorado, on November 18, 1943.The Com-pany, the U. S. A., Local Lodge No. 47, International Associationof Machinists, A. F. of L., herein called the I. A. M., and InternationalBrotherhood of Boiler Makers, Iron Ship Builders, Welders & Help-ers of America, Local Union 179, A F. of L., herein called the BoilerMakers, appeared, participated, and were afforded full opportunity tobe' heard, to examine and cross-examine witnesses, and to introduce-evidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :3The record shows that Local Union 3119 of_the United Steelworkers of America is thelocal involved herein.We also take notice of the fact that the afore-mentioned labororganization is affiliated with the Congress of Industrial Organizations.Accordingly, allpapers in this proceeding are hereby amended to reflect these findings.54 N. L. R. B., No. 41.326 SILVER ENGINEERING WORKS, INC.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY327Silver EngineeringWorks, Inc., a Colorado corporation with itsoffice and plant located in Denver, Colorado, is presentlyengaged inthe manufacture of deck equipment for the United StatesMaritimeCommission and parts for the Navy and War Departments of theUnited States.In the course and conduct of its business, the Com-pany purchased raw materials in 1942 valuedin excess of $500,000,of which 75 percent was obtained from points outside theState ofColorado.During the year 1942, the value of the finished productsmanufactured by the Company was in excess of $1,005,000, of whichapproximately 80 percent was sold, transported, and distributed topoints outside the State of Colorado; it is anticipated that the valueof the sales for the year 1943 will be in excess of that for 1942, andthat approximately the same percentage will be shippedin interstatecommerce.The, Company admits that. it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDILocal Union No. 3119, United Steelworkers of America, is a labororganization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.,Local Lodge No. 47, International Association of Machinists, andInternational Brotherhood of Boiler Makers, Iron ShipBuilders,Welders & Helpers of America, Local Union No. 179, are labororganizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 20, 1943, the U. S. A. requestedrecognitionof the Company as the collective bargainingrepresentative of itsproduction and maintenance workers.The Company replied on orabout September 29, 1943, refusing such recognition on the groundthat it was presently operating under contracts with both the I. A. M.and the Boiler Makers covering many of the employees in the unitrequested by the U. S. A.At the hearing both the I. A. M. and theBoilerMakers objected to the petition and all proceedingsarisingtherefrom on the ground that the- limitation on the expenditure of theBoard's funds in the Appropriations Act 2 precludes the Board from2National Labor Relations Board Appropriations Act, 1944, Title IV, Act of July 12,1943, P. L. 135, 78th Congress,1st Session. 328-DECISIONS Or" NATIONAL LABOR RELATIONS BOARDproceeding in this case.However, since the contracts between theCompany and the I. A. M. and the Boiler Makers, respectively, expireon January 1, 1944, we are of the opinion that the request of theU. S. A. was timely made,, and that, for reasons stated in the recentU. S. Bedding Companycase,4 the objections of the I. A. M. and theBoilerMakers are without merit.Accordingly, we find that thecontracts between the Company and the I. A. M. and the BoilerMakers, respectively, do not constitute bars to the instant proceeding.Statements of a Board Attorney and the Trial Examiner, intro-duced into evidence at the hearing, indicate that the U. S. A. repre-sents a substantial number of employees in the unit which it seeks.5We find that a question affectingcommercehas arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe U. S. A. seeks a unit comprised of all production and mainte-nance employees of the Company, excluding supervisors, office clerks,watchmen, guards, metallurgists, and mechanical engineers.Thiscontention is opposed by both the I. A. M. and the Boiler Makers who,pursuant to the results of consent elections, were duly designated asthe collective bargaining representatives of employees of the Companyengaged in itS machine shop 6 and plate shop respectively.'TheCompany, ostensibly neutral, questions the advisability of conductingallelectionwhich might result in the certification of rival labororganizations.Prior to the time the I. A. M: and the Boiler Makers were designatedas the collective bargaining representatives of the machine shop andplate shop employees, the Company had had no history of collective.8 SeeMatter of Houde Engineering Corp.,36 N. L.R. B. 587;Matter of United StatesRubber Company,41 N. L. It. B. 1005;Matter of Data Mfg. Company,41 N. L. It. B. 1056.4Matter of U. S. Bedding Co.,52 N. L. R. B 382.8 The Board Attorney reported that"the U. S. A. submitted 81 designation,eards,bearingapparently genuine and original signatures;that 68 of the signatures appearing thereonare the names appearing upon th'e Company's pay roll for the period ending October 15,1943;and that there are approximately 182 persons in the unit sought by the U. S. A.The Trial Examiner reported that the U.S.A. submitted two additional designationsat the hearing bearing apparently genuine and original signatures and containing thenames of persons appearing upon the afore-mentioned pay roll.Both the I.A.M. and the Boiler Makers rely upon their current contracts with theCompany for the establishment of their interest.The original unit in which the consent election was conducted included employees ofthe machine shop, machine assembly department,as well as laborers other than those .assigned to the plate shop.However,the latter group is not included within the scopeof the contract between the Company and the I.A.M.Accordingly,for the purposesof this proceeding;we shall"consider them as unrepresented. -7 The unit sought by the U. S. A.would include therein not only the employees in eachof the foregoing units, but also laborers other than those assigned to the plate shop andshipping department employees,who are presently not included within the scope of thecontracts between the Company and the I. A. M., and the Boiler Makers. SILVER ENGINEERING WORKS, INC.329bargaining.It has been continuously conducted as a single businessenterprise operating under a uniform labor policy with respect toall its employees.Its overall policies are, formulated by the generalmanager, and its employees are hired through the personnel officewhich procures workers for all departments.On the other hand,there exists a physical separation between the machine shop and theplate shop, in that they are located in separate buildings, and theemployees attached to each are under separate local supervision.Furthermore, the present collective bargaining relations of the Com-pany indicate the feasibility of representation upon a separate unitbasis.In view of the foregoing, we are of the opinion that themachine shop employees and the plate shop employees could properlycontinue to function as separate bargaining units, or be combinedwithin a single unit, together with the remaining employees of theCompany who are still unrepresented for the purposes of collectivebargaining.Accordingly, our determination of the unit issue willdepend in part upon the expressed desires of the employees themselves,and we shall make no final determination of the unit or units at thistime.We shall direct separate elections by secret ballot among theemployees in the groups currently represented by the I. A. M. andthe Boilermakers, respectively, and included within the scope of theircontract with. the Company, and among the remaining productionand maintenance employees, excluding in each group all supervisoryemployees with authority to hire, promote, discharge, discipline, ormend such action, who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.The respective voting groups shall be as follows:1.All tool and die makers, machinists, specialists, productionworkers, machinists' helpers, helper apprentices, and regular appren-tices in the Company's machine shop and machine assembly depart-ment, excluding clerical employees, storeroom and shipping depart-ment employees, truck drivers and laborers, to determine whetherthey desire to be represented by the U. S. A., the I. A. M., or byneither.12.All employees engaged in the plate shop of the Company, ex-cluding clerical workers, to determine whether they desire to berepresented by the U. S. A., the Boiler Makers, or neither; and3.All remaining production and maintenance employees of theCompany, including laborers not engaged in the plate shop, andshipping and storeroom department employees, but excluding watch-men, guards, mechanical engineers, metallurgists, office employees, 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDand clerical employees,to determine whether or not they desire tobe representedby the U. S. A.As stated above, upon the results of these elections will dependin part, our determination of the unit or units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section '9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with Silver Engi-neeringWorks, Inc., Denver, Colorado, separate elections by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the following groups of employeeswho were employed during the pay-roll period immediately preced-ing the_ date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action :(a)All tool and die makers, machinists, specialists, productionworkers, machinists' helpers, helper apprentices, and regular appren-tices, in the Company's machine shop and machine assembly depart-ment, excluding clerical employees, plate shop employees, storeroomand shipping department employees, truck drivers and laborers, todetermine whether they desire to be represented by Local No. 47, In-ternational Association of Machinists, affiliated with the AmericanFederation of Labor, or by Local Union No. 3119, United Steel-workers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining, or by neither;(b)All employees of the Company at its plate shop excludingclericalworkers to determine whether they desire to be representedby Local 179, International Brotherhood of Boiler Makers, Iron ShipBuilders,Welders & Helpers of America, affiliated with the Amer-ican Federation of Labor, or by Local Union No. 3119, United Steel- SILVER ENGINEERING WORKS, INC.331workers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining, or by neither;and(c)All remaining production and maintenance workers of theCompany, including laborers not engaged in the plate shop andshipping and storeroom department employees, but excluding watch-'men, g Lards, mechanical engineers, metallurgists, office employees,and clerical employees, to determine whether or not they desire tobe represented by Local Union No. 3119, United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.I